Citation Nr: 0822288	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  07-24 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an evaluation in excess of 10 percent 
disabling for a laceration of the right hand. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota, which denied the benefit sought on 
appeal.  

In January 2008, the veteran had an informal conference at 
the RO in lieu of a forming hearing.  In an April 2008 
decision, the Board remanded this case to afford the veteran 
a hearing before the Board.  In June 2008, the veteran 
presented testimony at a personal hearing conducted at the 
Fargo RO before the undersigned Veterans Law Judge (VLJ).  A 
transcript of this personal hearing is in the veteran's 
claims folder.

Pursuant to a February 2008 motion and the Board's granting 
thereof in April 2008, this case has been advanced on the 
Board's docket under 38 C.F.R. § 20.900(c) (2007).

The Board notes the arguments made by his representative in 
the February 2008 informal hearing presentation that the 
veteran is entitled to special monthly compensation and the 
arguments made by the veteran during his June 2008 hearing 
that he cannot work due to his service-connected disability.  
These contentions are referred to the RO for any necessary 
development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A laceration of the right hand was not manifested by 
tenderness to palpation or shown by the medical evidence to 
limit the function of any affected part.
CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent 
disabling for a laceration of the right hand have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.102, 3.159, 3.321, 
4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 7804-7805 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  In addition, VA has a duty to 
assist a claimant in making reasonable efforts to identify 
and obtain relevant records in support of the claim and in 
providing a VA examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4)(i).

Prior to initial adjudication of the veteran's claim, a 
letter dated in November 2006 fully satisfied the duty to 
notify provisions elements 2 and 3.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 
183 at 187; Pelegrini II.  In this regard, the letter advised 
the veteran what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  The letter 
also informed him what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

Additionally, in order to satisfy the first Pelegrini II 
element for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 
(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have been met.  

Preliminarily, the Board notes that failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements is presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007) cert. granted, 76 U.S.L.W. 
3529 (U.S. June 16, 2008) (No. 07-1209).  The Secretary has 
the burden to show that this error was not prejudicial to the 
veteran.  Id. at 889.  Lack of prejudicial harm may be shown 
in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Id. at 887; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Federal Circuit indicated that this was not an exclusive list 
of ways that error may be shown to be non prejudicial.  See 
Sanders, 487 F.3d 881.  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, the 
record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  
In December 2006 and June 2008, the RO sent the veteran 
letters which requested that the veteran provide evidence 
describing how his disability had worsened.  Further, the 
June 2008 letter specifically informed the veteran that VA 
would consider the impact the worsening of his disability had 
on his employment and daily life.  As to the second element, 
the June 2008 letter informed the veteran that under certain 
circumstances, a disability rating may be assigned based on 
the result of a specific test or measurement.  Thus, the 
Board finds that the June 2008 letter satisfied the first and 
second elements of Vazquez-Flores.

As to the third element, the November 2006 and June 2008 
letters fully satisfied this element.  The November 2006 
notice letter notified the veteran that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  That letter 
indicated that disability rating can be changed when there 
are changes in the condition.  The letter stated that a 
rating will be assigned from 0 percent to 100 percent 
depending on the disability involved and explained that VA 
uses a schedule for evaluating disabilities that is published 
in Title 38, Code of Regulations, Part 4.  It was also noted 
that a disability evaluation other than the level found in 
the schedule for a specific condition can be assigned if the 
impairment is not adequately covered by the schedule.  The 
November 2006 letter further indicated that evidence of the 
nature and symptoms of the disability, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment would be considered in determining the 
disability rating.  The Board finds that the November 2006 
and June 2008 letters satisfied the third element of Vazquez-
Flores and the requirements of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

As to the fourth element, the June 2008 letter did provide 
notice of the types of evidence, both medical and lay, that 
the veteran may submit that are relevant to establishing a 
higher rating including statements from employers as to job 
performance and any other evidence showing an increase in 
disability or exceptional circumstances relating to the 
disability.  As such, the Board finds that the fourth element 
of Vazquez-Flores is satisfied.  

Additionally, regarding all four elements of Vazquez-Flores, 
the Board notes that in June 2008, the veteran returned the 
response attached to the June 2008 letter which informed him 
of the Vazquez-Flores requirements and indicated that he had 
no further evidence to submit regarding his claim.  
Therefore, as the veteran acknowledged receipt of that June 
2008 letter by returning the response portion, he is presumed 
to have read its contents.  

Further, the veteran was given an opportunity to present 
testimony directly to the undersigned.  The Court 
specifically indicated that consideration should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  
In light of the foregoing, the Board finds that the veteran 
had sufficient opportunities to develop his case and 
therefore concludes that the requirements of Vazquez-Flores 
are met.  The Board, therefore, finds that the requirements 
of Pelegrini II are met and that the VA has discharged its 
duty to notify on this claim.  See Pelegrini II, 18 Vet. App. 
112.  

Additionally, since the RO continued the 10 percent 
disability rating at issue here for the veteran's service-
connected right hand laceration, and the Board has concluded 
that the preponderance of the evidence is against assigning a 
higher rating, there is no question as to an effective date 
to be assigned, and no further notice is needed.  See 
Dingess, 19 Vet. App. 473.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).  The RO provided the 
veteran appropriate VA examination in December 2006.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the veteran's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The Board acknowledges the arguments made by the 
veteran's representative in the February 2008 informal 
hearing presentation and during the April 2008 hearing that 
the examination was inadequate because the examiner did not 
have the veteran's claims file, the examiner was not a 
specialist, and x-rays were not taken, and the examiner did 
not comment on how the veteran's disability affected his 
employment.  Although the December 2006 examiner did not have 
benefit of the veteran's entire claims file, the veteran did 
provide the medical history of his right hand laceration and 
the examiner did have the access to the veteran's VA medical 
records, including the September 2004 VA examination.  Hence, 
consideration of the current disability status was made in 
view of the veteran's medical history, as required by 38 
C.F.R. §§ 4.1 and 4.2.  Additionally, there is no indication 
that the VA examination is otherwise inadequate as findings 
pertinent to the relevant rating criteria were made.  
Further, there is no requirement that a VA examination must 
be conducted by a specialist.  Moreover, the veteran has 
indicated on numerous occasions how he perceives his service-
connected disability to have impacted his employment and the 
examiner did not that the veteran worked as a hobby farmer 
and gunsmith.  As such, the December 2006 VA examination 
report addresses the rating criteria and is adequate upon 
which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).
LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

As noted during the June 2008 travel board hearing, the 
veteran's right hand scar will be considered under all 
applicable diagnostic criteria.  Under 38 C.F.R. § 4.118, a 
10 percent rating is for applicable for scars that are (a) 
deep or cause limitation of motion, and exceed six square 
inches in area or areas (Diagnostic Code 7801); (b) 
superficial, not causing a limitation of motion, and 
exceeding an area of 144 square inches (Diagnostic Code 
7802); (c) superficial and unstable (Diagnostic Code 7803); 
(d) or superficial and painful on examination (Diagnostic 
Code 7804).  Additionally, scars can be rated under 
limitation of function of the affected part (Diagnostic Code 
7805).  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805.

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher evaluation for his 
service-connected right hand laceration.  During his December 
2006 VA examination, the scar was noted to be five inches 
long and linear located in the mid portion of the palmar 
surface of the third and fourth metacarpal region of the 
right hand with keloid formation.  As the veteran's scar is 
only five inches long, Diagnostic Codes 7801 and 7802 are not 
for application.  Also, there was no indication that the scar 
was unstable, rendering Diagnostic Code 7803 not for 
application.  38 C.F.R. § 4.118.  

As noted above, 10 percent ratings are applied for 
superficial scars that are painful on examination and for 
limitation of motion of the affected part.  The evidence 
reflected that although the veteran reported pain in his 
right hand, it was palpably nontender.  Importantly, although 
the scar was somewhat adherent, it did not affect joint 
function.  His right grip strength was subdued but he was 
able to form a loose fist with his right hand.  However, the 
Board finds it significant that his loss of grip strength was 
attributed to his non-service connected right hand 
osteoarthritis.  In this regard, the examiner diagnosed (1) 
healed service-connected laceration of the right hand with 
some tissue adherence and early keloid formation and (2) 
osteoarthritis of the right hand with loss of grip strength.  
The Board must emphasize for the veteran and his 
representative that he was denied service-connection for 
degenerative joint disease of the right hand in a March 1995 
RO decision.  The Board also notes the veteran and his 
representative's arguments that consideration should be given 
under the diagnostic codes pertaining to the function of the 
hand.  Upon examination, the veteran was able to perform the 
finger and thumb loop opposing the right thumb with the 
ipsilateral second through fifth distal phalanx and pick up a 
dime, paper clip, and button with his right hand.  Moreover, 
during the September 2004 VA examination, the examiner 
concluded that bilateral hand arthritis and right wrist 
carpal tunnel syndrome were not due to his service-connected 
right hand laceration.  As such, ratings under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5214-5230 are not for 
application.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, the 
Board finds that a higher evaluation is not warranted under 
these provisions either.  Upon repeated fist forming, the 
veteran had some hesitation and facial grimacing but there 
was no evidence of excessive fatigability, incoordination, or 
further loss of function with this exercise or due to flare-
ups.  The Board has considered the veteran's reports and 
testimony that he had continual right hand pain that is 
aggravated by any activity requiring grasping, lifting, 
carrying, or any activity requiring fine manipulation of his 
right hand and statements that his daily activities are 
affected by disallowing lifting, carrying, or turning 
wrenches or screwdrivers with his right hand.  The Board also 
acknowledges the statements from his friends that he has 
limited use of his right hand.  However, as noted above, the 
medical evidence reflects that the veteran's decreased right 
hand functioning is related to his non-service connected 
right hand osteoarthritis.  As such, a higher evaluation 
under these criteria has not been shown.  

Additionally, the veteran cannot receive a higher rating for 
his service-connected right hand laceration under any other 
diagnostic codes.  The Tinel's sign at the carpal tunnel was 
absent and the Phalen's test was also negative, indicating 
that nerves are not involved.  Further, there was no observed 
muscular atrophy or wasting of the right hand and sensitivity 
testing was intact to light touch of all fingertips of the 
right hand.

Additionally, as the record contains no evidence showing that 
the veteran is entitled to a higher rating at any point 
during the instant appeal, no staged ratings are appropriate.  
See Hart, 21 Vet. App. 505.  Thus, the Board finds that the 
current 10 percent evaluation is appropriate and that there 
is no basis for awarding a higher evaluation for the right 
hand laceration.  38 C.F.R. § 4.118, Diagnostic Code 7801-
7805. 

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected disability 
has caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
scheduler standards utilized to evaluate the severity of his 
disability.  Although the Board acknowledges the veteran's 
complaints and statements from his friends that he has 
limited use of his right hand, the competent medical evidence 
indicates that it is due to his non-service connected right 
hand osteoarthritis.  In the absence of such factors, the 
Board finds that the requirements for an extraschedular 
evaluation for the veteran's service-connected disability 
under the provisions of 38 C.F.R. § 3.321(b)(1) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an evaluation in excess of 10 percent 
disabling for a laceration of the right hand is denied. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


